Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKASHIMA US 20140233492 in view of Zhang US 20180176957

1. A method by a terminal for performing a random access (RA) procedure, the method comprising: 
transmitting a first RA preamble to a base station (NAKASHIMA: [0123] fig. 4 - the mobile station device 2A can transmit the dedicated preamble a total of two times including one time of retransmission within the assignment period T_A); 
initiating monitoring of a first RA response (RAR) as a response to the first RA preamble in a first RAR window (NAKASHIMA: [0111] claim 1, abstract - the MS performs a second random access procedure using the dedicated preamble for non-contention based random access on the first available RACH after the predetermined time window has expired in a case that a random access response to the transmitted preamble is not received within a predetermined time window monitoring for the random access response); and 
based on the terminal failing to receive the first RAR until the end of a retransmission time, transmitting a second RA preamble to the base station (NAKASHIMA: [0123] claim 1, abstract - the MS performs a second random access procedure using the dedicated preamble for non-contention based random access on the first available RACH after the predetermined time window has expired in a case that a random access response to the transmitted preamble is not received within a predetermined time window monitoring for the random access response)
Zhang further teaches initiating monitoring of a first RA response (RAR) as a response to the first RA preamble in a first RAR window (Zhang: [0070] starting a random access response (RAR) window' with transmission of a first preamble attempt, and monitoring a random access response (RAR) during the RAR window, wherein the window may be started after each transmission, so that an apparatus maintains multiple overlapped RAR windows, one RAR window for each preamble transmission)	Thus, it would have been obvious to one skill in the art before the effective filing date of the claim invention to include the above recited limitation into NAKASHIMA’s invention in order to monitor for the random access response (RAR) during the random access response (RAR) window [0070], as taught by Zhang.
	 
NAKASHIMA: [0118]). 

3. The method of claim 1, further comprising: monitoring a second RAR as a response to the second RA preamble in a second RAR window, wherein the second RAR window is overlapped with at least a part of the first RAR window (Zhang: [0070]). 

4. The method of claim 1, wherein the retransmission time is identified based on the first RAR window (NAKASHIMA: [0136-0137], Zhang: [0051]). 

5. The method of claim 4, further comprising: based on the terminal failing to receive the first RAR in the first RAR window, continuing to monitor the first RAR in an extended RAR window (NAKASHIMA: [0136-0137], Zhang: [0051]). 

6. The method of claim 5, further comprising: receiving, from the base station, information on a size of the first RAR window and a size of the extended RAR window (NAKASHIMA: [0136-0137], Zhang: [0051]). 

7. A method by a base station for performing a random access (RA) procedure, the method comprising: 
receiving a first RA preamble from a terminal (NAKASHIMA: [0123] fig. 4 - the mobile station device 2A can transmit the dedicated preamble a total of two times including one time of retransmission within the assignment period T_A); and 
NAKASHIMA: [0111] claim 1, abstract - the MS performs a second random access procedure using the dedicated preamble for non-contention based random access on the first available RACH after the predetermined time window has expired in a case that a random access response to the transmitted preamble is not received within a predetermined time window monitoring for the random access response), 
wherein, based on the first RAR not being received by the terminal until the end of a retransmission time, a second RA preamble is transmitted from the terminal (NAKASHIMA: [0123] claim 1, abstract - the MS performs a second random access procedure using the dedicated preamble for non-contention based random access on the first available RACH after the predetermined time window has expired in a case that a random access response to the transmitted preamble is not received within a predetermined time window monitoring for the random access response)
Zhang further teaches transmitting a first RA response (RAR) as a response to the first RA preamble to the terminal, the first RAR being monitored in an RAR window (Zhang: [0070] starting a random access response (RAR) window' with transmission of a first preamble attempt, and monitoring a random access response (RAR) during the RAR window, wherein the window may be started after each transmission, so that an apparatus maintains multiple overlapped RAR windows, one RAR window for each preamble transmission)	Thus, it would have been obvious to one skill in the art before the effective filing date of the claim invention to include the above recited limitation into NAKASHIMA’s invention in 

Regarding claims 8-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is a “wireless device” with a transceiver; and a processor coupled with the transceiver (NAKASHIMA: Referring to FIG. 9) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims arid interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the 

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415